



Exhibit 10(a)


ARCONIC INC.
TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS
NON-EXECUTIVE CHAIRMAN DIRECTOR AWARD
Effective October 23, 2018


These terms and conditions, including any Appendices attached hereto for
non-U.S. directors (jointly, the "Award Terms"), are authorized by the Board of
Directors (the "Board"). They are deemed to be incorporated into and form a part
of the Award of Restricted Share Units issued to the Non-Executive Chairman of
the Board ("Chairman") on October 23, 2018. The Restricted Share Units are
granted under the 2013 Arconic Stock Incentive Plan, as amended and restated and
as may be further amended from time to time (the "Plan").
Terms that are defined in the Plan have the same meanings in the Award Terms.
General Terms and Conditions
1. Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms. If the Plan and the Award Terms are inconsistent,
the provisions of the Plan will govern. Interpretations of the Plan and the
Award Terms by the Board are binding on the Participant and the Company. A
Restricted Share Unit is an undertaking by the Company to issue the number of
Shares indicated in the Participant's account at Merrill Lynch's OnLine® website
www.benefits.ml.com, subject to the fulfillment of certain conditions, except to
the extent otherwise provided in the Plan or herein. A Participant has no voting
rights or rights to receive dividends on Restricted Share Units, but the Board
of Directors may authorize that dividend equivalents be accrued on Restricted
Share Units upon vesting in accordance with paragraphs 2 and 4 below. Any
dividend equivalents on Restricted Share Units will be paid in the same manner
and at the same time as the Restricted Share Units to which they relate, as set
forth in paragraph 5 below.
Vesting and Payment
2. The Restricted Share Units vest on the first anniversary date of the grant
date.
3. Except as provided in paragraph 4, if a Participant's service as Chairman
ceases before the Restricted Share Unit vests as provided in paragraph 2, a
pro-rata portion of the Award will become vested, and the remainder of the Award
will be forfeited and automatically canceled. The pro-rata portion of the Award
that will become vested will be that number of Restricted Share Units (rounded
to the nearest whole number) calculated based on the ratio of (x) the number of
days of service provided by the Participant during the period of service to
which the Award relates to (y) 365 days. For avoidance of doubt, the period of
service to which the Award relates commences on October 23, 2018, and ends on
the first anniversary date of the grant date.
4.The following are exceptions to the vesting rules:
 
•
 
Death: if the Participant dies while serving as Chairman, the Award of
Restricted Share Units is not forfeited but becomes fully vested as of the date
of the Participant's death.
 
•
 
Change in Control: to the extent that (i) a Replacement Award is not provided to
the Participant following a Change in Control; or (ii) the Participant’s service
is not continued by the successor or survivor corporation in connection with or
following such Change in Control, the Restricted Share Units will become fully
vested immediately prior to the consummation of the Change in Control subject to
the Participant’s continued service as Chairman through the date of such Change
in Control.



1

--------------------------------------------------------------------------------





5. Payment. The Participant will receive one Share upon payment of each vested
Restricted Share Unit. Payment of vested Restricted Share Units is governed by
Article V of the Arconic Inc. Amended and Restated Deferred Fee Plan for
Directors (the "Deferred Fee Plan"). Except as otherwise set forth in the
Deferred Fee Plan, payment of vested Restricted Share Units will occur in a
single lump sum upon the earlier of the Participant's "separation from service"
(as defined in Section 409A of the Code and the Treasury Regulations thereunder)
and the Participant's death, within the payment period specified in the Deferred
Fee Plan.
Taxes
6. The Participant acknowledges that the Participant will consult with his or
her personal tax advisor regarding any income tax, social security contributions
or other tax-related items ("Taxes") that arise in connection with the
Restricted Share Units. The Participant is relying solely on such advisor and is
not relying in any part on any statement or representation of the Company or any
of its agents. The Company shall not be responsible for withholding any
applicable Taxes, unless required by applicable law. The Company may take such
action as it deems appropriate to ensure that all Taxes, which are the
Participant’s sole and absolute responsibility, are withheld or collected from
the Participant, if and to the extent required by applicable law. In this
regard, the Company will have the power and the right to require the Participant
to remit to the Company the amount necessary to satisfy federal, state and local
taxes, U.S. or non-U.S., required by law or regulation to be withheld with
respect to any taxable event arising as a result of the Restricted Share Units.
Notwithstanding the foregoing, unless otherwise determined by the Board, any
obligation to withhold Taxes will be met by the Company by withholding from the
Shares to be issued upon payment of the Restricted Share Unit that number of
Shares with a fair market value on the payment date equal to the Taxes required
to be withheld at the minimum required rates or, to the extent permitted under
applicable accounting principles, at up to the maximum individual tax rate for
the applicable tax jurisdiction.
 Beneficiaries
7. If permitted by the Company, the Participant will be entitled to designate
one or more beneficiaries to receive all Restricted Share Units that have not
yet vested or that have vested but have not been paid at the time of death of
the Participant. All beneficiary designations will be on beneficiary designation
forms approved for the Plan. Copies of the form are available from the
Communications Center on Merrill Lynch's OnLine® website www.benefits.ml.com.
8. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch's
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch's OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.
9.A Participant will be entitled to designate any number of beneficiaries on the
form, and the beneficiaries may be natural or corporate persons.
10. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.
11.Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units. Unless otherwise indicated, all such
beneficiaries will have an equal, undivided interest in all such Restricted
Share Units.
12.Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary's rights and interest in the Award will be
transferable by the beneficiary's last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as


2

--------------------------------------------------------------------------------





"children," "grandchildren" etc.) will be deemed to refer to the members of the
class living at the time of the Participant's death, and all members of the
class will be deemed to take "per capita."
13. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not yet
vested or been paid at the time of death of the Participant will be paid to the
Participant's legal heirs pursuant to the Participant's last will and testament
or by the laws of descent and distribution.
Adjustments
14. In the event of an Equity Restructuring, the Board will equitably adjust the
Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Board will determine whether an adjustment is equitable.
Miscellaneous Provisions
15. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares issuable upon vesting and payment of
the Restricted Share Units, and no certificate representing all or any part of
such Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any securities law, or any rule, regulation or
procedure of any U.S. national securities exchange upon which any securities of
the Company are listed, or any listing agreement with any such securities
exchange, or any other requirement of law or of any administrative or regulatory
body having jurisdiction over the Company or a Subsidiary.
16. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Unit shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.
17.Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company's principal corporate offices or to the Participant
at the address maintained for the Participant in the Company's records or, in
either case, as subsequently modified by written notice to the other party.
18. Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.
19. Successors. The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
20. Appendices. Notwithstanding any provisions in the Award Terms, to the extent
that there are Participants residing and/or providing services outside the
United States, the Restricted Share Unit shall be subject to the additional
terms and conditions previously adopted by the Board and set forth in Appendix A
to the Award Terms and to any special terms and conditions previously adopted by
the Board for the Participant's country and set forth in Appendix B to the Award
Terms. Moreover, if the Participant relocates outside the United States or
relocates between the countries included in Appendix B, subject to compliance
with Section 409A of the Code, the additional terms and conditions


3

--------------------------------------------------------------------------------





set forth in Appendix A and the special terms and conditions for such country
set forth in Appendix B will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendices constitute part of
the Award Terms.
21. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the
Restricted Share Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
22. Compliance with Code Section 409A. It is intended that the Restricted Share
Unit granted pursuant to the Award Terms be compliant with Section 409A of the
Code and the Award Terms shall be interpreted, construed and operated to reflect
this intent. Notwithstanding the foregoing, the Award Terms and the Plan may be
amended at any time, without the consent of any party, to the extent necessary
or desirable to satisfy any of the requirements under Section 409A of the Code,
but the Company shall not be under any obligation to make any such amendment.
Further, the Company and its Subsidiaries do not make any representation to the
Participant that the Restricted Share Unit granted pursuant to the Award Terms
satisfies the requirements of Section 409A of the Code, and the Company and its
Subsidiaries will have no liability or other obligation to indemnify or hold
harmless the Participant or any other party for any tax, additional tax,
interest or penalties that the Participant or any other party may incur in the
event that any provision of the Award Terms or any amendment or modification
thereof or any other action taken with respect thereto, is deemed to violate any
of the requirements of Section 409A of the Code.
23. Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.
24. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.
25. Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of New York, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share Unit
will be exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).
26. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
27. Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award
28. In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Unit by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Unit. The Participant's acceptance of the Restricted Share Unit
constitutes the Participant's acceptance of and agreement with the Award Terms.
Notwithstanding the foregoing, if required by the Company, the


4

--------------------------------------------------------------------------------





Participant will provide a signed copy of the Award Terms in such manner and
within such timeframe as may be requested by the Company. The Company has no
obligation to issue Shares to the Participant if the Participant does not accept
the Restricted Share Unit.


5

--------------------------------------------------------------------------------









APPENDIX A
TO THE ARCONIC INC.
2013 Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants


Available upon request to Arconic’s Corporate Secretary.


6

--------------------------------------------------------------------------------







APPENDIX B
TO THE ARCONIC INC.
2013 Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants


Available upon request to Arconic’s Corporate Secretary.




7